Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent granted on US application # 16525718 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: In view of the terminal disclaimer filed on 06/29/2021, all prior rejections/objections are withdrawn and claims 8, 13-15, 17 and 20 are allowed.

	Regarding independent claims 8 and 15, none of the cited arts in combination disclose or suggests a system and computer program product comprising non-transitory medium storing instructions “capturing an image; capturing physiological data corresponding to an individual that captures the image, wherein the physiological data comprises at least finger pressure of the individual during image capture of the image; identifying an individual in the image; analyzing the image for a first emotional content, wherein the analyzing comprises evaluating a facial expression of the individual and prioritizing emotions based on data from one or more sensors; converting the first emotional content into emotion metadata; correlating the first emotional content with the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669